Citation Nr: 0300855	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  97-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from September 1945 to 
May 1947.

This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1996 RO decision that denied the 
veteran's application to reopen a previously denied claim 
for service connection for dementia.  

In a November 1999 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for dementia.  The veteran 
then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  A December 2000 joint motion of 
the parties (the veteran and the VA Secretary) requested 
the Court to vacate the last Board decision and remand the 
case.  By a December 2000 order, the Court granted the 
joint motion.  In April 2001, the Board again determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for dementia.  The 
veteran again appealed to the Court.  In a December 2001 
joint motion to the Court, the parties agreed that the 
claim for service connection for dementia had been 
reopened by new and material evidence, and that the claim 
should be reviewed on the merits; the parties thus asked 
the Court to vacate the last Board decision and remand the 
case.  By a December 2001 order, the Court granted the 
joint motion.  

The case was subsequently returned to the Board.  In March 
2002, the veteran's attorney submitted two documents 
(dated in February and in March 2002) directly to the 
Board; he indicated that he was not waiving initial 
consideration of those documents by the RO.  However, 
these documents do not have to be considered by the RO in 
the first instance.  Effective February 22, 2002, all 
pending appeals are governed by regulatory changes that, 
in part, obviate the need for initial consideration by the 
RO of evidence developed after a case has been transferred 
to the Board.  This change applies to all pending appeals; 
as the history of the regulation clarifies, this change is 
procedural and does not abridge a claimant's right to 
submit evidence or have it considered by the VA.  See 
38 C.F.R. § 20.1304(c) (2002).  By correspondence in March 
2002 and September 2002, the the Board informed the 
veteran's attorney of the effect of this change in 
regulation, and he was invited to submit additional 
evidence or argument.  In a September 2002 response, the 
veteran's attorney indicated that no additional evidence 
or argument would be submitted, and that he still felt 
that additional evidence should initially be reviewed by 
the RO.  The Board notes that it is bound to follow the 
new regulation.  The present Board decision addresses the 
merits of the claim for service connection for dementia, 
considering all the evidence of record.


FINDINGS OF FACT

Dementia began many years after service and was not caused 
by any incident of service.

CONCLUSION OF LAW

Dementia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from 
September 1945 to May 1947.

His service medical records are unavailable, as they were 
apparently destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  The RO has obtained 
hospital extracts from the Army Surgeon General's Office 
(SGO reports) that show that the veteran was hospitalized 
at Fort Sill, Oklahoma for 2 days in October 1945 for 
treatment of acute pharyngitis and for 7 days in November 
1945 for treatment of peritonsillar abscess.

A May 1956 medical record from Pittsburgh General Hospital 
shows that he was hospitalized after reportedly attempting 
suicide by hanging.

According to a billing record, the veteran was apparently 
seen by a private doctor (Dr. W. O. Ward) in December 1977 
and January 1978 for 3 psychotherapy sessions for 
depressive reaction.  

In December 1986, in the first of many statements, a 
private doctor, William H. Stout, M.D., stated that the 
veteran had incurred partial hearing loss and vertigo as 
the result of working with an air hammer in November 1986 
when employed as a high voltage lineman.  In January 1987, 
Dr. Stout reported that he first saw the veteran in 
February 1972 for an employment physical, and on that 
examination and on a second physical examination in 
November 1972, the veteran was entirely normal.  Dr. Stout 
said that on all occasions that he saw the veteran before 
November 1986, he did not have problems of an ongoing 
nature.

In January and February 1987, Mary Ann Frable, M.D., 
reported that the veteran had mild hearing loss and 
vestibular and integration problems, which the veteran 
related to his working with an air hammer in November 
1986.  He had been a high voltage lineman for about 27 
years with no other known medical problems.

In March 1987, the veteran filed a claim for VA non-
service-connected pension.  He stated that he was disabled 
by severe dizziness and ringing in the ears that started 
in 1986, and he noted he had been treated by Dr. Stout 
since then.

In April 1987, the RO held that the veteran was entitled 
to a permanent and total disability rating for pension 
purposes due to non-service-connected vestibular damage 
with severe dizziness and ringing in the ears and hearing 
loss.

In an October 1987 statement, Dr. Stout reported that the 
veteran had progressive central nervous system 
degeneration and severe vertigo and tinnitus, and that he 
needed constant care.  (This statement was submitted in 
connection with a claim for special monthly pension based 
on a need for aid and attendance.)

On a December 1987 VA psychiatric examination, the veteran 
reported that he had never had any psychiatric problem or 
treatment for nervous trouble.  He said he worked 
regularly throughout his life and always made good money.  
He reported dizziness, a ringing in his ears, and loss of 
equilibrium since working with the air hammer a year or so 
earlier.  He stated that his judgment had deteriorated and 
that he tended to be forgetful.  The diagnosis was 
adjustment disorder with mixed emotional features 
secondary to physical illness and financial difficulties.

In a December 1987 VA social and industrial survey, the 
veteran reported being injured at work in November 1986, 
with a "roaring" in his head since then.  He reported 
being hospitalized in 1980 for 3 weeks for depression, 
when his children were both going through divorces and his 
grandchildren were staying with him.  He complained of 
dizzy spells and limitation of activities because of 
accidents.  It was noted that he was unable to travel 
outside the home without assistance.

In a November 1988 statement, in support of the veteran's 
claim for special monthly pension based on a need for aid 
and attendance, Rajendra Singh, M.D., a psychiatrist, 
stated that the veteran was forgetful and confused because 
of pseudodementia.  Diagnoses included major depression.  
There was no mention of a history of brain trauma.

In August 1989, Dr. Stout stated that the veteran had 
shown progressive forgetfulness, confusion, and an 
inability to initiate meaningful activity since December 
1987.  He opined that the veteran had a rapidly 
progressing case of Alzheimer's disease and that he would 
need special assistance at home.  In February and May 1990 
statements in support of the claim for increased non-
service-connected pension benefits, Dr. Stout again 
reported that the veteran had deteriorating Alzheimer's 
disease.

In November 1990, the RO determined that the veteran was 
incompetent because of Alzheimer's disease, and that he 
was entitled to special monthly pension based on the need 
for aid and attendance.

In statements in the early 1990s, the veteran's ex-wife 
said he had Alzheimer's disease.

In November 1991, Dr. Stout again noted the veteran had 
Alzheimer's disease.  A December 1991 statement from a VA 
psychiatrist also noted the veteran had Alzheimer's 
disease.

In December 1991, a VA staff psychiatrist wrote that the 
veteran had been treated there since June 1989 and that 
his wife had been asked to manage his affairs.

At a VA mental health clinic visit in May 1993, the 
veteran gave a history of brain injury in service 
secondary to a high fever.  The impression was that the 
veteran was in apparent dementia decline and that this 
could date back to a reported injury compounded by 
cerebrovascular and general dementing process of aging.  
In June 1993, the impression was organic affective 
disorder secondary to dementia.

In a September 1993 letter, Dr. Stout reported that when 
the veteran was stationed at Fort Sill, Oklahoma during 
service in November 1945, he developed a high fever of 108 
degrees that lasted for 2 days.  Dr. Stout reported that 
the veteran was unconscious at the time and since then had 
memory impairment and had made bad judgments and 
decisions.  It was reported that the veteran's doctor at 
the time of the service episode thought that he sustained 
some brain damage.  Dr. Stout added that the source of the 
veteran's infection was traced to contaminated milk, 
served in the mess hall, that contained a streptococci 
agent.  Dr. Stout opined that the veteran had been 
mentally disabled since the service incident.

In October 1993 the veteran filed a claim for service 
connection for organic affective dementia, which he 
contended was due to a high fever during service from 
drinking contaminated milk.

The RO denied service connection for dementia in May 1994.  
It noted that efforts to obtain service medical records 
from all potential sources had been unsuccessful.  The RO 
informed the veteran of that decision, and he submitted a 
timely notice of disagreement.  However, after a statement 
of the case was issued, he did not perfect his appeal by 
filing a timely substantive appeal, and the May 1994 
decision became final. 

A number of documents concern the veteran's competency to 
receive direct payment of non-service-connected pension.  
A May 1995 VA field examination noted that the veteran and 
his wife, from whom he was divorced in December 1994, were 
still living together.  The investigator did not notice 
any memory loss during the visit although his ex-wife 
stated that he still suffered from this; it was 
recommended that the veteran be found competent.  In the 
report, it was noted that the ex-wife had said that the 
divorce was for purely "economic reasons" and that both 
she and the veteran were "working the system." 

In May 1995, Dr. Stout opined that the veteran was now 
mentally competent.

In May 1995, a doctor with the Tucker Psychiatric Clinic 
wrote that the veteran had been seen in 1975 according to 
a card file, but all other records had been destroyed.

In a May 1995 letter, the veteran's sister wrote that 
their mother was concerned when he was hospitalized in 
October 1945 and that a neighbor called the Red Cross for 
information.  The sister said she recalled that the Red 
Cross informed her that he would be released from the 
hospital in a few days and was recovering from a high 
fever from drinking contaminated milk (strep germs) and a 
reaction to sulfa drugs.  She said the Red Cross also told 
her that a doctor had said that the veteran would have 
brain damage from the high fever.  She added that the 
veteran called a few days later and said he was suffering 
from memory loss and was dozing off; he sounded very 
confused.

In a May 1995 letter, the wife of the veteran's deceased 
pastor related that her husband had known the veteran from 
the 1960s until 1982 and had counseled him because of 
mental and emotional problems.

On a June 1995 VA psychiatric examination to determine 
competency of the veteran for VA benefits purposes, the 
examining doctor noted that there had been evidence of 
memory deficit and mood changes due to physical illness 
and financial problems in the family when the veteran was 
last examined in December 1987.  Since that time, he was 
now considered as suffering from primary dementia of the 
Alzheimer's type.  The doctor noted a report in the file 
that the veteran had had a streptococcal infection and 
possible encephalitis when he was hospitalized in November 
1945; he also noted a report from a doctor who believed 
current organic brain disorder could be due to alleged 
encephalopathy from the strep infection during service in 
1945.  On the current VA examination, the diagnosis was 
dementia of questionable origin, possibly related to other 
organic conditions, but definitely interfering with social 
adjustment and his ability to handle social and financial 
problems.  It was noted the veteran showed deterioration 
since the 1987 examination.

In a July 1995 decision, the RO continued to rate the 
veteran incompetent for VA benefits purposes.

In July 1995, Dr. Stout wrote that the veteran continued 
under treatment for dementia, which reportedly followed an 
infection with high fever in service.  He stated that he 
counseled the veteran on numerous dates from late 1993 to 
late 1994, and the veteran paid him for each visit.

In October 1995, the veteran applied to reopen his claim 
for service connection for dementia. 

With his application, the veteran also submitted an 
October 1995 statement from Dr. Stout.  Dr. Stout stated 
he had retired 5 year ago but before then he treated the 
veteran for health problems for more than 20 years.  The 
doctor reported that the veteran's medical history 
revealed that he had been hospitalized in October or 
November 1945 for a high fever caused by infection from 
drinking contaminated milk.  Dr. Stout said that service 
records showed that the veteran was hospitalized for 
pharyngitis and peritonsillar abscess, both conditions 
related to milk-borne beta-hemolytic strep infections.  He 
added that the veteran had developed a high fever in the 
range of 107-108 degrees and that he lost consciousness 
for an undetermined period of time.  Dr. Stout reported 
that the veteran was told by a physician at the time that 
he was lucky to be alive and that he was probably 
suffering from brain damage (post-encephalitic syndrome).  
Dr. Stout reported that it was significant that the 
veteran had a history of psychiatric treatment after 
service.  (Dr. Stout listed the above-cited evidence also 
submitted in October 1995 from the Tucker Psychiatric 
Clinic, W.O. Ward, M.D., letters from the veteran's wife 
and from the wife of his deceased pastor.)  He reported 
the veteran had been diagnosed alternatively with 
Alzheimer's disease and dementia secondary to brain 
damage.  He stated it was his opinion that the veteran had 
dementia caused by the events as described as occurring in 
service in 1945.

In November 1995 the RO requested medical evidence of 
treatment for food poisoning in service, medical evidence 
of treatment for brain damage from 1945 to the present, 
and a medical release for the purpose of obtaining medical 
treatment records from Dr. Stout.

In a January 1996 statement, Dr. Stout reported that the 
veteran brought him the November 1995 RO letter requesting 
medical information.  Dr. Stout stated that he retired in 
1990 and did not have records over 5 years old.  He again 
explained in detail how he thought the veteran had 
dementia due to brain damage from a severe febrile episode 
in service in October 1945.  He reported that the veteran 
had had a weeklong episode of temperature in the range of 
107 to 108 degrees, and that the veteran remembered little 
of his hospital stay.  Dr. Stout reported the veteran was 
readmitted to the hospital in November 1945 for a 
recurrence of the fever, and that after this episode it 
was noticed that veteran was unable to perform exacting 
tasks and was reassigned.  Dr. Stout reported that 
dementia was mental deterioration and Alzheimer's disease 
was one cause of dementia.  He summarized that the veteran 
suffered a severe and prolonged, persistent episode of 1-
week duration with delirium and loss of finer brain 
functions.  

In February 1996 correspondence, the veteran acknowledged 
that his service medical records had been destroyed, but 
he contended that the records of the Office of the Surgeon 
General established that he had been treated for the 
conditions and that there was a nexus between such 
treatment and dementia.  He also stated that the records 
of several doctors (Drs. Pope, Jacobsen, Yates, Shields, 
and Henderson) were not available.

In a June 1997 letter, Dr. Stout noted that the veteran 
was deteriorating physically and mentally, was more 
senile, and was suffering from bipolar illness.

Additional VA outpatient treatment records from 1996 to 
1998 show the veteran received treatment for various 
disorders including vascular-type dementia and major 
depression.  At some of the clinic visits, it was noted 
that the veteran was pursuing a claim for service 
connection and gave a history that his dementia started 
with an infection from contaminated milk in service.  For 
instance, an October 1996 treatment record referred to his 
being unemployed for many years secondary to brain damage 
since 1948.  Also, in a September 1997 VA treatment 
record, it was noted that, upon a review of his records, 
he had developed a CNS infection with increased cranial 
pressure, had a burr hole in the vertex of his skull, had 
blood drained through that hole, and had been suffering 
from confusion and forgetfulness since then.  (The records 
also show that he is wheelchair-bound because of 
osteoarthritis.)

In November 1999, the Board denied the application to 
reopen the claim for service connection for dementia.  On 
appeal, in December 2000, based on a joint motion of the 
parties, the Court remanded the case.

In a January 2001 letter to the veteran's attorney, Craig 
N. Bash, M.D., reported that he had reviewed a copy of the 
veteran' claims file for the purpose of making a medical 
opinion concerning the veteran's mental dysfunction.  He 
said he had specifically reviewed post-service medical 
records, rating decisions, and medical literature.  He 
reported that he had conducted a telephone interview of 
the veteran in January 2001.  Dr. Bash quoted from the 
report of the June 1995 VA examination, a September 1995 
statement from Dr. Stout (this excerpt appears to have 
been from either the October 1995 or January 1996 
statement from Dr. Stout), and from a medical record of 
December 1997 (this appears to be a VA outpatient 
treatment records of September 1997).  The cited VA 
medical record related a history from the veteran that 
[during service] he had a CNS infection with increased 
intracranial pressure that lasted for 2 days during which 
he was unconscious.  That medical record further noted 
that the veteran gave a history of a burr hole in the 
vertex of his skull for drainage, and had suffered from 
confusion and forgetfulness ever since.  Dr. Bash also 
quoted from his January 2001 telephone interview with the 
veteran in which the veteran said he had been in the 
hospital twice in the same week in the 1940s, and at that 
time had a high fever and passed out, had fluid build up 
in his brain, and had his skull cut to drain blood.  

In his January 2001 letter, Dr. Bash further stated that 
it was clear that the veteran had 2 acute episodes of high 
fever during service, had lost consciousness, and had a 
burr hole to relieve intracranial pressure.  Dr. Bash said 
that it was his opinion that the veteran's severe in-
service infections with meningitis/encephalitis directly 
caused his current long-standing dementia.  Dr. Bash said 
that he agreed with Dr. Stout's opinion, and that Dr. 
Stout's opinion was accurate.  Dr. Bash said his opinion 
was based on: 1) medical literature that described brain 
infections as bacterial infections that could spead to the 
brain directly from the nasopharynx or by the blood in the 
case of septicemia; 2) the report of a bacterial infection 
with high fever [in service] that caused loss of 
consciousness; 3) the history of a burr hole of the skull 
during service; 4) the history of mentation problems since 
service caused by brain infection; and 5) a history of 
long-standing dementia without any other identified cause 
since 1945.  Dr. Bash indicated he disagreed with the June 
1995 VA examination diagnosis of dementia of questionable 
origin, possibly related to other organic conditions, 
because the veteran's mentation problems started in 1945 
after his sepsis/encephalitis/meningitis, many years prior 
to the development of any other organic conditions, and 
the VA examiner did not describe the other organic 
conditions of the pathophysiology of the veteran's 
dementia.

In April 2001, the Board denied the application to reopen 
the claim for service connection for dementia.  As noted 
above, in December 2001 the Court granted a joint motion 
and vacated and remanded the last Board decision; the 
parties to the joint motion agreed that the claim was 
reopened and should be reviewed on the merits.

In a February 2002 letter to the veteran's attorney, 
Padmini Atri, M.D., of Westbrook Behavioral Associates, 
indicated that the veteran had been evaluated in January 
2002, and his diagnosis was dementia.  Dr. Atri noted the 
veteran's cognitive deficits.  Dr. Atri opined that from 
the history, the examination, and previous findings, the 
disturbance was the direct physiological consequence of 
encephalitis that had occurred in 1945 at Ft. Sill, 
Oklahoma.  

In a follow-up "addendum" letter to the veteran's 
attorney, submitted in March 2002, Dr. Atri said he 
confirmed the opinion offered by Craig N. Bash, M.D., who 
clearly had documented the chronology of the veteran's 
medical condition which began in 1945 following an acute 
episode of bacterial encephalitis accompanied by very high 
fever, confusion, and coma, with build up of intracranial 
pressure requiring burr hole surgery and drainage.  Dr. 
Atri stated to the veteran's attorney that obviously we 
cannot go back and confirm these events in person, and 
have to depend on the available documents and build the 
cause and effect.  Dr. Atri said that once again, after 
reviewing the documents and having interviewed the veteran 
at a VA hospital where he (the doctor) worked in the 
1980s, and reevaluating him recently in January 2002 in 
his private practice office, he was still of the opinion 
that the veteran's dementia was a direct effect of the 
bacterial encephalitis suffered in 1945. 




II.  Analysis

As noted above, the last joint motion and Court order 
indicate that the issue on appeal concerns the merits of 
the claim for service connection for dementia.

Through discussions in correspondence, the rating 
decision, the statement of the case, supplemental 
statements of the case, and the now-vacated Board 
decisions, the VA has informed the veteran and his 
attorney of the evidence necessary to substantiate the 
claim for service connection for dementia.  Obviously, the 
veteran's attorney has actual knowledge of this.  
Pertinent medical and other records have been obtained to 
the extent possible.  The veteran's service medical 
records from his 1945-1947 active duty were destroyed in 
the 1973 NPRC fire, and the VA has made reasonable efforts 
to obtain alternative forms of evidence from service.  
Identified post-service medical records have been obtained 
to the extent possible.  Additional records of alleged 
treatment are no longer available.  For example, Dr. Stout 
says he is retired and no longer has records.  The Board 
also finds that a VA examination is not warranted.  This 
is because the current existence of dementia is medically 
established, and there are no proven predicate facts from 
the time of service, or for many years later, upon which a 
VA doctor (or any of the veteran's private doctors, for 
that matter) could make an informed and competent medical 
opinion on whether current dementia is related to service.  
The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistanc Act of 2000, 
and the related VA regulation, have been satisfied as to 
this claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).

Service connection will be granted for disability 
resulting from disease or injury which was incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as organic diseases of the nervous 
system, which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As noted, the veteran's service medical records from his 
1945-1947 active duty are not available.  SGO extracts 
only show that he was briefly hospitalized for two common 
infections (pharyngitis and peritonsillar abscess) in the 
first few months of his service in 1945.  There is no 
medical evidence from during service or for decades later 
to suggest that the minor infections during service 
resulted in brain infection, brain damage, a burr hole in 
the skull, etc.  There is no contemporaneous medical 
evidence of dementia during service or for decades later.

The veteran has produced some evidence of sporadic 
psychiatric symptoms since service, although he apparently 
held steady work over the years and stopped working in 
1986 after a work-related injury.  Medical records note 
mental changes in about 1987.  In 1989 Dr. Stout diagnosed 
Alzheimer's disease, and this diagnosis, or other types of 
dementia, are shown in later medical records from other 
practitioners.  

In statements beginning in 1993, the veteran and Dr. Stout 
(based on the history provided to him by the veteran) 
attributed the veteran's current dementia to an alleged 
service episode in which he drank contaminated milk, 
developed an infection and fever, and sustained brain 
damage.  Later accounts from the veteran add that the 
service episode involved him being in a coma and requiring 
skull burr hole surgery because of a brain infection.  
Since 1993, the veteran's story has been repeated by him 
to other doctors, and doctors have passed the story on to 
one another. 

In private medical statements from 1993 to 2002, Drs. 
Stout, Bash, and Atri essentially opine that the veteran's 
current dementia is due to the reported brain infection in 
service which was due to ingesting contaminated milk.  
These medical opinions were solicited by the veteran in 
support of his service connection claim, and the private 
doctors at times cite each other as authority of their 
opinions.  But in the end the doctors' opinions all come 
down to a story told by the veteran, as to what allegedly 
happened to him in service, and unfortunately there is no 
credible evidence to support that story.  Medical opinion 
have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's self-
reported and inaccurate history.  See Reonal v. Brown, 5 
Vet.App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).

The problem with the veteran's case is that there is no 
satisfactory proof that he had a brain infection or brain 
damage in service, whether from contaminated milk or any 
other cause.  As a consequence, the medical opinions which 
he has submitted, linking current dementia to the 
purported and unproven service episode, have no probative 
value.  The doctors certainly are competent to diagnose 
current dementia and to discuss potential causes of 
dementia.  But given the available evidence in this case, 
the doctors have no expertise to state whether or not the 
veteran drank contaminated mild in service and then had a 
brain infection or brain damage in service (from the 
supposed contaminated milk or any other cause).   

Available evidence from the time of the veteran's 1945-
1947 active duty (the SGO reports) does not show disease 
or injury involving the brain.  The veteran has produced 
no persuasive circumstantial evidence that service events 
transpired as he now claims they did.  For example, there 
is no evidence of a burr hole being incidentally noted 
shortly after service in connection with unrelated 
treatment, nor are there any spontaneous medical histories 
from the veteran over the years (mentioning his current 
version of service events) which might lend credence to 
his current allegations.  Being in a coma and having burr 
hole surgery are the types of things which would have been 
mentioned in the routine giving of medical history in the 
decades after service.  Here, it is not until the 1990s, 
in connection with the claim for service connection, that 
the veteran came up with the story of the bad milk, brain 
infection, etc, in service.  Then too, while his story may 
not be a conscious fabrication, it comes from an 
individual with dementia, and doctors have described his 
recent flawed memory, confusion, and other impaired 
thought processes surrounding his dementia illness.  In 
sum, the veteran's account of in-service events is not 
credible.  The private doctors' reliance on the veteran's 
self-reported and unsubstantiated history negates any 
probative value in their medical opinions concerning a 
relationship between current dementia and service.

The Board also notes that the lay statements submitted by 
the veteran are not probative.  They essentially reiterate 
the veteran's account of events, which itself is not 
supported by credible evidence.  The lay statements are 
not by individuals who actually witnessed the veteran in 
service, nor do they offer credible accounts of continuity 
of symptoms since service.  Moreover, as laymen, these 
persons have no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The weight of the medical and other evidence shows that 
the veteran did not have dementia during service, nor are 
possible causes of later dementia shown to have occurred 
during service.  Dementia began decades after service, and 
there is no credible competent medical evidence to link it 
to service.  The Board concludes that dementia was not 
incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for dementia, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for dementia is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

